Order entered November 25, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01227-CV

                   RODOLFO ESPINOSA LUA AND ANEL LUA, Appellants

                                                 V.

                          CAPITAL PLUS FINANCIAL, LLC, Appellee

                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-19-02051-C

                                             ORDER
           By postcard dated October 9, 2019, we directed court reporter Janet E. Wright to file,

within thirty days, the reporter’s record, written verification no hearings were recorded, or

written verification appellants had not requested the record. To date, Ms. Wright has not

complied. Accordingly, we ORDER Ms. Wright to file either the reporter’s record or requested

written verification no later than December 16, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wright and the

parties.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE